Citation Nr: 1242506	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-40 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran has qualifying service as a Recognized Guerilla in service to the United States Armed Forces from September 1944 to April 1945.  He died in early March 2009 at the age of 84; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision, which denied entitlement to a one-time payment from the FVEC Fund.

In October 2010, the appellant filed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the Veterans of Foreign Wars of the United States (VFW) as her representative.  In November 2011, she filed a new VA Form 21-22 naming the California Department of Veterans Affairs (CDVA) as her representative.  This filing had the effect of revoking any authority of VFW to act on her behalf.   The Board concluded in April 2012 that good cause had been received to allow the CDVA to represent the appellant.

Also of note, the appellant initially requested a hearing before the Board.  A hearing was scheduled, but she failed to report.  A request to reschedule the hearing was granted by the Board, and she was scheduled for a second hearing in October 2012. Unfortunately, she once again failed to report.  No good cause has been offered for her absence, and no request to reschedule has been received.  As such, the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

A claim for payment from the FVEC Fund was not received at VA until after the Veteran's death.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC Fund have not been met.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act (ARRA), a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund.  ARRA § 1002(b), (f), Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  ARRA § 1002(e).  The claim for compensation from the FVEC Fund must be made within a one-year period beginning on the date of enactment of ARRA.  ARRA § 1002(c)(1).  Additionally, if a veteran dies after having filed a claim, but before the claim is granted, payment is to be made instead to the surviving spouse.  ARRA § 1002(c)(2).  

A person is eligible for the one-time payment where that person served and was discharged under conditions other than dishonorable (1) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or (2) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  ARRA § 1002(d).

The facts of this case are as follows and are not in dispute.  The appellant is the surviving spouse of a Philippine Veteran, who had Recognized Guerrilla Service during World War II.  In late February 2009, the Veteran visited the Orange County Community Resources Center, a state governmental agency, for assistance in filing a claim for FVEC compensation.  

A claim on his behalf was submitted to VA by the Resources Center in a letter dated March 7, 2009, that was received by the RO on March 17, 2009 (as evidenced by the date stamp on the document).  Unfortunately, the Veteran died prior to the date of the letter from the Resources Center and prior to the date the claim was received by VA.  A claim from the appellant for payment from the FVEC fund was received in July 2009.  

The applicable statute expressly states that for a surviving spouse to be eligible for a one-time payment, the claim must be filed prior to a qualifying veteran's death.  Here, the claim was received by the RO on March 17, 2009 (several weeks after the Veteran's death), and it is not therefore considered to have been "filed prior to the Veteran's death."  See ARRA § 1002(c)(2).  The appellant has no qualifying service herself and does not allege otherwise.  See ARRA § 1002(d).  

The appellant has argued that the Veteran made an effort to file a claim and that he believed that he was filing a claim with the RO when he went to see the Resources Center in late February 2009; however, the Resources Center is not affiliated with VA, and thus his appearance there is not tantamount to appearing at VA or filing a claim with VA.  State-run agencies are not considered to be agents of VA, and therefore claims are not considered to have been filed when they are presented at the state agency.  Rather the agency must submit the claim to VA, and only then is the claim considered to have been "filed."  

The Board regrets that this was not made clearer to the Veteran or the appellant, the law is well-settled that receipt by a veterans' service officer is not the same as receipt by VA.  See Smith v. West, 13 Vet. App. 525, 529 (2000) (that veteran's reliance on the advice of a veterans service officer that misled him into missing the deadline for filing his NOA did not warrant the application of equitable tolling).  As such, while the Veteran relied on Resources Center to file his claim, this fact alone does not mandate that VA accept that his claim was filed as of the date he met with them.

This definition of filed is consistent with VA practices.  For example, the effective date of a claim is the date of receipt, not the date a claim was mailed or intended to be filed.  See 38 C.F.R. § 3.400.

The Board it is bound by the relevant statutes and regulations, and is without authority to grant benefits.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
 
Here, it is undisputed that the RO did not receive the Veteran's claim prior to his death and therefore the claim was not filed prior to his death.  Additionally, the appellant does not allege any eligible Philippine service of her own.  Accordingly, the basic entitlement requirements are not met and the appeal is denied.

Finally, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the material facts are not in dispute, and whether the claim may be allowed under the law is the threshold question.  

When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000).  The Board therefore finds that no further action is necessary under the VCAA.


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


